F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 27 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    RICHARD LYNN DOPP,

                Plaintiff-Appellant,

    v.                                                   No. 03-3150
                                                  (D.C. No. 00-CV-3144-JAR)
    SCOTT RASK, Assistant County                           (D. Kan.)
    Attorney of Labette County, Kansas;
    WILLIAM BLUNDELL, Sheriff of
    Labette County, Kansas,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , HENRY , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Richard Lynn Dopp, an Oklahoma state prisoner appearing

pro se , appeals from summary judgment granted in favor of defendants on his

claims for malicious prosecution and unlawful arrest, imprisonment, and

confinement brought under the Fourth Amendment and 42 U.S.C. § 1983. He

also appeals from the denial of his request for a stay of federal proceedings

pending state-court resolution of the same claims.

       The factual background of this case is set forth in the district court’s order

granting summary judgment, and we need not repeat it here except as necessary to

our analysis. “We review the district court’s grant of summary judgment         de novo ,

applying the same legal standard used by the district court.”       Simms v. Okla.

ex rel. Dep’t of Mental Health & Substance Abuse Servs.         , 165 F.3d 1321, 1326

(10th Cir. 1999). After careful review of the record, the briefs, and the applicable

law, we conclude that the district court did not err in granting summary judgment

to defendants or in denying the request for stay, and we therefore affirm.


                                             I.

       Mr. Dopp’s claims arise from his arrest and prosecution in Kansas, and the

subsequent dismissal of felony drug charges related to the cultivation of

marijuana.   1
                 The district court correctly concluded that Mr. Rask, a Labette


1
       Mr. Dopp’s felony convictions for drug trafficking in Oklahoma state court
                                                                    (continued...)

                                            -2-
County Assistant Attorney, is protected by absolute immunity for his role in

pressing criminal charges for marijuana cultivation against Mr. Dopp.     See Kalina

v. Fletcher , 522 U.S. 118, 126 (1997) (citing previous holding that “acts

undertaken by a prosecutor in preparing for the initiation of judicial proceedings

or for trial, and which occur in the course of his role as an advocate for the State,

are entitled to the protections of absolute immunity”) (quotation omitted).


                                            II.

       The district court also properly concluded that claims against Sheriff

Blundell were untimely. Because Mr. Dopp was never charged or prosecuted for

criminal trespass, claims against Sheriff Blundell for unlawful arrest and

confinement for criminal trespass accrued at the time of the arrest on May 16,

1996, and were therefore barred by the two-year statute of limitations.    See Beck

v. City of Muskogee Police Dep’t    , 195 F.3d 553, 557, 558 (10th Cir. 1999)

(“Since the injury in a § 1983 case is the violation of a constitutional right, such

claims accrue when the plaintiff knows or should know that his or her

constitutional rights have been violated. . . . Claims arising out of police actions




1
 (...continued)
have been upheld on appeal and we have affirmed the dismissal of his habeas
petition. See Dopp v. Saffle , 28 Fed. Appx. 859, 860 (10th Cir. Nov. 29, 2001),
cert. denied , 122 S. Ct. 2598 (2002).

                                            -3-
toward a criminal suspect, such as arrest, interrogation, or search and seizure, are

presumed to have accrued when the actions actually occur.”) (quotation omitted).


                                          III.

       The district court also properly concluded that defendant Rask, acting as

a witness instead of as a prosecutor, is protected by qualified immunity on the

claim that he violated Mr. Dopp’s Fourth Amendment rights by making allegedly

untrue statements in an affidavit to support a search warrant for Mr. Dopp’s

brother’s car.   2



       Defendant Rask executed an affidavit to support the automobile search

warrant the day after Mr. Dopp was taken into custody. Based on information


2
        Although not raised by defendants or the court, Fourth Amendment rights
are personal, and an individual “cannot claim a violation of his Fourth
Amendment rights based only on the introduction of evidence procured through
an illegal search and seizure of a third person’s property or premises.”        United
States v. Erwin , 875 F.2d 268, 270 (10th Cir. 1989) (citations omitted). Thus,
without a possessory or property interest in the vehicle searched, “passengers lack
standing to challenge vehicle searches.”       United States v. Eylicio-Montoya,
70 F.3d 1158, 1162 (10th Cir. 1995). As he states he was only a passenger in his
brother’s car in his complaint, see R. Doc. 1 at 4, Mr. Dopp could not state a
claim for damages from Rask under § 1983 for alleged misrepresentations made
in the affidavit supporting the automobile search warrant.        See Saucier v. Katz ,
533 U.S. 194, 200 (2001) (“the first inquiry must be whether a constitutional right
would have been violated on the facts alleged”);       Bisbee v. Bey , 39 F.3d 1096,
1100 (10th Cir. 1994) (noting that, when public official asserts defense of
qualified immunity in summary judgment motion, court must first determine
whether plaintiff’s allegations, if true, state a claim for violation of a clearly-
established constitutional right).


                                          -4-
obtained from Officer Holsinger,    see R. Doc. 20, Tr. of Prelim. Hr’g at 163,

Mr. Rask stated that Mr. Dopp “had been taken into custody for the cultivation

of marijuana and that a certified tracking canine had followed [a] footprints trail

to a marijuana patch.”   See Aplee. App. at 32 (Kansas Court of Appeals order

affirming suppression of evidence). At the preliminary hearing, Officer Holsinger

testified that (1) he was shown a hidden marijuana patch on the property by the

property manager before Mr. Dopp was arrested,      see R. Doc. 20, Tr. of Prelim.

Hr’g at 133-35; (2) the property manager had also reported a car trespassing on

the land that same day, and Officer Holsinger saw the car hidden in a hedgerow,

id. ; (3) officers called in a canine tracking unit before Mr. Dopp was arrested,

id. at 134-35, and Officer Holsinger knew the dog had been certified and

believed, at the time he gave Mr. Rask the information, that it was still certified,

id. at 168-69; (4) they saw no one else on the property except Mr. Dopp and his

companions, id. at 134; (5) Officer Holsinger accompanied the dog and its handler

when they back-tracked from where Mr. Dopp came out of the brush to a hidden

marijuana patch that was connected by a path to other patches,    id. at 138-40;

(6) he knew Mr. Dopp was being held on more than trespassing charges,       id.

at 170; and (7) he believed that the Dopps were the ones who had cultivated the

marijuana because their path was tracked to a marijuana patch, he saw fresh foot

prints along the path, he saw that trees had been cut off in the marijuana patches,


                                           -5-
and a saw and a box for a shovel had been discovered in the car during an

inventory search, id. at 171, 176-77. Based on this and other evidence at the

preliminary hearing, Judge Brewster concluded that probable cause existed to

believe that Mr. Dopp had committed the felonies of cultivation of marijuana

and conspiracy to cultivate marijuana and bound him over for trial. Aplee. App.

at 126.

      But a month later, Judge Brewster recused and Judge Fleming took over the

case. Ultimately, Judge Fleming entered an order suppressing all evidence

obtained at the time of Mr. Dopp’s Kansas arrest. Judge Fleming concluded that

Mr. Rask’s statement that Mr. Dopp was taken into custody for cultivation for

marijuana was incorrect, based only on one page of Sheriff Blundell’s preliminary

hearing testimony that Mr. Dopp was arrested for criminal trespass.   See id.

at 23-24. Judge Fleming concluded that, if this statement and the statement about

the dog being certified were omitted, no probable cause would exist to issue the

search warrant.   Id.

      Mr. Dopp asserts that Judge Fleming’s conclusions must be given res

judicata effect in the qualified immunity analysis. But the analysis regarding

whether evidence should be suppressed because a court later determines that no

probable cause existed to issue a search warrant is different from the analysis

regarding whether Mr. Rask is entitled to qualified immunity for making


                                           -6-
statements in the affidavit supporting the search warrant.       See Saucier v. Katz ,

533 U.S. 194, 203 (2001) (noting the “distinction between the reasonableness

standard for warrantless searches and the qualified immunity inquiry” and noting

that, “even if a court were to hold that the officer violated the Fourth Amendment

by conducting an unreasonable, warrantless search,        Anderson [v. Creighton ,

483 U.S. 635 (1987),] still operates to grant officers immunity for reasonable

mistakes as to the legality of their actions”). To be entitled to qualified

immunity, Mr. Rask had to show only that his actions were objectively reasonable

in light of the information he possessed at the time of his actions.     Hollingsworth

v. Hill , 110 F.3d 733, 738 (10th Cir. 1997). The Supreme Court has recognized

that “it is inevitable that law enforcement officials will in some cases reasonably

but mistakenly conclude that probable cause is present, and we have indicated that

in such cases those officials--like other officials who act in ways they reasonably

believe to be lawful--should not be held personally liable.”       Anderson , 483 U.S.

at 641. Thus, qualified immunity leaves “ample room for mistaken judgments,”

protecting “all but the plainly incompetent or those who knowingly violate the

law.” Malley v. Briggs , 475 U.S. 335, 341 (1986). There can be no question that,

given the information received from Officer Holsinger outlined above, both

Mr. Rask’s belief that the statements made in his affidavit were true and his belief

that probable cause existed to issue the search warrant were objectively


                                             -7-
reasonable as a matter of law. The district court properly granted qualified

immunity to defendant Rask.


                                               IV.

       We reject Mr. Dopp’s complaint that the district court erred in refusing to

stay the federal proceedings (which he initiated) until the state-court proceedings

(which he also initiated) were concluded. “It is well established that the

pendency of an action in the state court is no bar to proceedings concerning the

same matter in the Federal court having jurisdiction.”      Will v. Calvert Fire Ins.

Co. , 437 U.S. 655, 662 (1978) (quotation omitted). A district court has virtually

plenary discretion over whether to defer proceedings because of concurrent state

litigation. See State Farm Mut. Auto. Ins. Co. v. Scholes     , 601 F.2d 1151, 1155

(10th Cir. 1979).

       The judgment of the district court is     AFFIRMED . Mr. Dopp’s motion to

file a supplemental appendix is    GRANTED . We remind Mr. Dopp that he must

continue to make partial payments toward his filing fees until the entire balance is

paid. The mandate shall issue forthwith.


                                                         Entered for the Court


                                                         David M. Ebel
                                                         Circuit Judge


                                               -8-